       Case 19-06764            Doc 22        Filed 05/03/19 Entered 05/03/19 12:16:50                       Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE: Joann Morgan                                              )            Chapter 13
                                                                 )            Case No. 19 B 06764
         Debtor(s)                                               )            Judge A. Benjamin Goldgar

                                                       Notice of Motion

     Joann Morgan                                                             Debtor A ttorney: Semrad Law Firm LLC
     3680 168th St                                                            via Clerk's ECF noticing procedures
     Country Club Hills, IL 60478


                                                                              >   Dirksen Federal Building
On May 14, 2019 at 11:00 am, I will appear at the location listed to the      >   219 South Dearborn
right, and present this motion.                                               >   Courtroom 642
                                                                              >   Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                              /s/ MARILYN O. MARSHALL
methods indicated on or before Saturday, May 4, 2019.
                                                                              MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 03/12/2019.

2.   The debtor(s) have failed to provide copies of all payment advices or other evidence of payment received within 60 days
     before the date of filing the petition.

3.   The debtor(s) have failed to commit all disposable income to the plan.

4. Debtor has failed to amend Schedule I to correct the total income.

5. Debtor has failed to amend Schedule J to correct Household size.

6.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
